DETAILED ACTION
Claims 1-7 received on 01/25/2021 are considered in this office action. Claims 1-7 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 and 04/29/2022 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS FOR AUTOMATED DRIVING WITH NOTIFICATION TIMING BASED ON DETECTED FEATURES.

The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.




Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “safe” in claim 7 is a relative term which renders the claim indefinite. The term “safe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the Examiner will interpret “safe situation” as “a situation in which no vehicle is traveling on the target lane, or a situation in which the vehicle and another vehicle traveling on the target lane have a positional relationship such that the lane change of the vehicle is supposed not to cause a collision with the other vehicle”, as supported by par [0058] of the Applicant’s specification.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano (US 20190054928 A1).

Regarding claim 1, Hatano teaches an apparatus for automated driving, comprising a processor (FIG. 1 element 100: control device; par [0007]: “According to a first aspect of the invention, there is provided a vehicle control device (100) including: an automatic driving control unit (110) that executes a first driving mode in which at least one of acceleration/deceleration, and steering of a host vehicle is automatically controlled in order for the host vehicle to travel along a route up to a destination”) configured to: 
determine whether a change of a travel condition or a controller of a vehicle that is being automatically driven is necessary (par [0056]; par [0057]: “For example, the action plan includes a plurality of events which are sequentially executed. Examples of the events include […] a lane changing event of changing the travel lane, […]. For example, when there is a junction (diverging point) on a toll road (for example, an expressway), the vehicle control device 100 changes a lane or keeps the lane so that the host vehicle M proceeds in a destination direction. […] action plan information 146.”, wherein “action plan” comprises of “changes of a travel condition or a controller of a vehicle that is necessary”, and lane change and termination of autonomous mode are examples of changes); 
when the change is necessary, detect a predetermined feature that is visible to a driver, predetermined notification that is recognizable to the driver, or a predetermined situation around the vehicle (par [0060]: “Specifically, in a case where a speed of another vehicle recognized by the external field recognition unit 114 in travel exceeds a threshold value, or a movement direction of another vehicle that travels in a lane adjacent to a host lane faces a host lane direction, the action plan generation unit 116 changes an event that is set in a driving section along which the host vehicle M is scheduled to travel. For example, when the lane changing event is set to be executed after the lane keeping event, if it is determined by a recognition result of the external field recognition unit 114 that a vehicle proceeds at a speed equal to or higher than a threshold value from a backward side of a lane that is a lane changing destination during the lane keeping event, the action plan generation unit 116 changes an event subsequent to the lane keeping event from the lane changing event to the deceleration event, the lane keeping event and the like. As a result, even in a case where a variation occurs in the external field state, the vehicle control device 100 can allow the host vehicle M to stably perform autonomous driving”, wherein the “external field recognition unit 114” detects of the surrounding situation when lane change is necessary, and the vehicle does not perform the lane change in a situation in which another vehicle is traveling at a high speed in the target/adjacent lane indicates that the lane change will be performed in a situation when another vehicle is not present in the target/adjacent lane. Therefore, Hatano implicitly teaches detecting a predetermined situation in which no vehicle exists in the target/adjacent lane and consequently performing the lane changing event); and 
when the feature, the notification or the situation is detected, control the vehicle so as to make the change, or notify the driver of the change with a notifying device (FIG. 6; par [0060]: “For example, when the lane changing event is set to be executed after the lane keeping event, if it is determined by a recognition result of the external field recognition unit 114 that a vehicle proceeds at a speed equal to or higher than a threshold value from a backward side of a lane that is a lane changing destination during the lane keeping event, the action plan generation unit 116 changes an event subsequent to the lane keeping event from the lane changing event to the deceleration event, the lane keeping event and the like”, wherein Hatano indicates that in a situation in which no vehicle exists in the target/adjacent lane, the lane changing event will be performed).

Regarding claim 2, Hatano teaches the apparatus according to claim 1. Hatano further teaches wherein 
the processor determines a maximum delaying quantity indicating a location furthest from the vehicle or latest timing to start the change determined to be necessary (FIG. 6; FIG. 7; par [0075]: “In a case of performing the deceleration control, the specific situation transition control unit 132 may set a point at which the deceleration control is terminated (transition completion point) at a position (position of a distance D1 in FIG. 6) before the scheduled termination point of the automatic driving mode”, wherein “transition completion point” corresponds to a location furthest from the vehicle or latest timing to start the change determined to be necessary, and “termination point of the automatic driving mode” corresponds to the change determined to be necessary), 
the maximum delaying quantity being determined so that the change is to be finished in time (par [0076]: “In addition, when the host vehicle M reaches the deceleration control initiation point, the specific situation transition control unit 132 performs deceleration control of urging the vehicle occupant of the host vehicle M to perform the hand-over between the deceleration control initiation point and the transition completion point illustrated in FIG. 6 (a section D2 illustrated in FIG. 6)”; par [0077]: “FIG. 7 is a view illustrating an aspect of a transition from the automatic driving mode to the manual driving mode. In a graph of FIG. 7, the horizontal axis represents time (s), and the vertical axis represents vehicle speed (km/h). The specific situation transition control unit 132 performs control of making the vehicle speed close to a scheduled speed (for example, zero speed) in a transition period from transition initiation to transition completion (automatic driving control termination) as illustrated in FIG. 7. For example, the transition period is approximately 10 to 15 (s) and the like, but there is no limitation thereto”, wherein the “transition period” corresponds to maximum delaying quantity in which the change, termination of autonomous mode, is to be finished by), and 
when a period corresponding to the maximum delaying quantity has elapsed since determining that the change is necessary, the processor controls the vehicle so as to make the change or notifies the driver of the change with the notifying device even though neither the feature, the notification nor the situation is detected (FIG. 6; FIG. 7; FIG. 10, wherein “S108 HAS TRANSITION COMPLETION POINT BEEN REACHES?” corresponds to a period corresponding to the maximum delaying quantity has elapsed since determining that the change is necessary, and “S110: AUTOMATIC DRIVING MODE IS TERMINATED” corresponds to processor controls the vehicle so as to make the change, wherein the change is the termination of the autonomous mode which occurs based on the termination point regardless of detecting the feature, the notification or the situation).

Regarding claim 3, Hatano teaches the apparatus according to claim 1. Hatano further teaches wherein when a predetermined delay time has elapsed since detection of the feature, the notification or the situation, the processor controls the vehicle so as to make the change or notifies the driver of the change with the notifying device (par [0060]: “Specifically, in a case where a speed of another vehicle recognized by the external field recognition unit 114 in travel exceeds a threshold value, or a movement direction of another vehicle that travels in a lane adjacent to a host lane faces a host lane direction, the action plan generation unit 116 changes an event that is set in a driving section along which the host vehicle M is scheduled to travel. For example, when the lane changing event is set to be executed after the lane keeping event, if it is determined by a recognition result of the external field recognition unit 114 that a vehicle proceeds at a speed equal to or higher than a threshold value from a backward side of a lane that is a lane changing destination during the lane keeping event, the action plan generation unit 116 changes an event subsequent to the lane keeping event from the lane changing event to the deceleration event, the lane keeping event and the like. As a result, even in a case where a variation occurs in the external field state, the vehicle control device 100 can allow the host vehicle M to stably perform autonomous driving”, wherein the “external field recognition unit 114” delays the lane changing action due to another vehicle and perform the lane change once it is safe to do so). 

Regarding claim 5, Hatano teaches the apparatus according to claim 1. Hatano further teaches wherein the predetermined feature is a signpost or road marking related to the change, or a feature having a predetermined positional relationship with a location where the change is made (par [0057]: “For example, when there is a junction (diverging point) on a toll road (for example, an expressway), the vehicle control device 100 changes a lane or keeps the lane so that the host vehicle M proceeds in a destination direction. Accordingly, in a case where it is determined that a junction exists on a route with reference to the map information 142, the action plan generation unit 116 sets the lane changing event for lane change to a desired lane in which it is possible to proceed in a direction of a destination in a section between a current position (coordinates) of the host vehicle M and a position (coordinates) of the junction. In addition, information indicating an action plan generated by the action plan generation unit 116 is stored in the storage unit 140 as action plan information 146”, wherein the desired/adjacent lane corresponds to an example of a feature having a predetermined positional relationship with a location where the change is made, as it is adjacent to the current lane which “proceeds in a destination direction”, and adjacent lane will be visible to the driver once the change is required).

Regarding claim 7, Hatano teaches the apparatus according to claim 1. Hatano further teaches wherein 
the change determined to be necessary is a change of lanes on which the vehicle travels (par [0056]; par [0057]: “For example, the action plan includes a plurality of events which are sequentially executed. Examples of the events include […] a lane changing event of changing the travel lane, […]. For example, when there is a junction (diverging point) on a toll road (for example, an expressway), the vehicle control device 100 changes a lane or keeps the lane so that the host vehicle M proceeds in a destination direction. […] action plan information 146.”, wherein “action plan” comprises of “changes of a travel condition or a controller of a vehicle that is necessary”), and 
as the predetermined situation, the processor detects a safe situation around the vehicle in which the driver recognizes that the change of lanes is to be made safely (par [0060]: “Specifically, in a case where a speed of another vehicle recognized by the external field recognition unit 114 in travel exceeds a threshold value, or a movement direction of another vehicle that travels in a lane adjacent to a host lane faces a host lane direction, the action plan generation unit 116 changes an event that is set in a driving section along which the host vehicle M is scheduled to travel. For example, when the lane changing event is set to be executed after the lane keeping event, if it is determined by a recognition result of the external field recognition unit 114 that a vehicle proceeds at a speed equal to or higher than a threshold value from a backward side of a lane that is a lane changing destination during the lane keeping event, the action plan generation unit 116 changes an event subsequent to the lane keeping event from the lane changing event to the deceleration event, the lane keeping event and the like. As a result, even in a case where a variation occurs in the external field state, the vehicle control device 100 can allow the host vehicle M to stably perform autonomous driving”, wherein the “external field recognition unit 114” detects of the surrounding situation when lane change is necessary, and the vehicle does not perform the lane change in a situation in which another vehicle is traveling at a high speed in the target/adjacent lane indicates that the lane change will be performed in a situation when another vehicle is not present in the target/adjacent lane. Therefore, Hatano implicitly teaches detecting a predetermined situation in which no vehicle exists in the target/adjacent lane and consequently performing the lane changing event).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano.

Regarding claim 4, Hatano teaches the apparatus according to claim 3. Hatano further teaches wherein the processor adjusts the predetermined delay time as a function of a speed of the vehicle at the time of detection of the feature, the notification or the situation, a height of the detected feature measured from a road surface, or an interval between the vehicle and another vehicle traveling behind of the vehicle (par [0060]: “Specifically, in a case where a speed of another vehicle recognized by the external field recognition unit 114 in travel exceeds a threshold value, or a movement direction of another vehicle that travels in a lane adjacent to a host lane faces a host lane direction, the action plan generation unit 116 changes an event that is set in a driving section along which the host vehicle M is scheduled to travel. For example, when the lane changing event is set to be executed after the lane keeping event, if it is determined by a recognition result of the external field recognition unit 114 that a vehicle proceeds at a speed equal to or higher than a threshold value from a backward side of a lane that is a lane changing destination during the lane keeping event, the action plan generation unit 116 changes an event subsequent to the lane keeping event from the lane changing event to the deceleration event, the lane keeping event and the like. As a result, even in a case where a variation occurs in the external field state, the vehicle control device 100 can allow the host vehicle M to stably perform autonomous driving”, wherein the “external field recognition unit 114” delays the lane changing action due to another vehicle and perform the lane change once it is safe to do so), but fails to specifically teach adjusts the predetermined delay time as a function of an interval between the vehicle and another vehicle traveling ahead of the vehicle.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano to also consider the interval between the vehicle and another vehicle traveling ahead of the vehicle in the target/adjacent lane, as another vehicle ahead and/or behind should be considered for a collision-free lane change.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano, in view of CRONIN (US 20180203455 A1).

Regarding claim 6, Hatano teaches the apparatus according to claim 1. Hatano further teaches wherein the predetermined notification is traffic information on a traffic situation that causes the change (par [0053]: “The automatic driving control unit 110 includes the host vehicle position recognition unit 112, the external field recognition unit 114, the action plan generation unit 116, and the trajectory generation unit 118. The host vehicle position recognition unit 112 recognizes a lane (travel lane) in which the host vehicle M is travelling, and a relative position of the host vehicle M with respect to the travel lane on the basis of map information 142 that is stored in the storage unit 140, and information that is input from the finder 20, the radars 30, the camera 40, the navigation device 50, or the vehicle sensor 60. For example, the map information 142 is map information with higher accuracy in comparison to a navigation map included in the navigation device 50, and includes information of the center of the lane, information of a boundary of the lane, and the like. More specifically, the map information 142 includes road information, traffic regulation information, address information (addresses, postal codes), facility information, telephone number information, and the like. The road information includes information indicating a road type such as an expressway, a toll road, a national road, and a prefectural road, and information such as the number of lanes of a road, a width of each lane, a gradient of a road, a position of a road (three-dimensional coordinates including a longitude, a latitude, and height), a curvature of a curve of a road, a position of a joining point and a diverging point of lanes, a sign installed on the road. The traffic regulation information includes information indicating as a situation in which lanes are blocked due to construction, traffic accidents, traffic congestion, and the like”; par [0057]: “Accordingly, in a case where it is determined that a junction exists on a route with reference to the map information 142, the action plan generation unit 116 sets the lane changing event for lane change to a desired lane in which it is possible to proceed in a direction of a destination in a section between a current position (coordinates) of the host vehicle M and a position (coordinates) of the junction”, wherein the “map information” is used as a basis for generating action plans), but fails to specifically teach the traffic information being received with a wireless communication device mounted on the vehicle.
However, CRONIN teaches wherein the predetermined notification is traffic information on a traffic situation that causes the change the traffic information being received with a wireless communication device mounted on the vehicle (FIG. 22; FIG. 26; par [0114]: “The communication device 250 may perform communication between the autonomous vehicle 100 and another device. For example, the communication device 250 may communicate with the external device 1000 such as a server or a mobile terminal”; par [0224]: “The autonomous vehicle 100 may obtain news information around a first path that is a path along which the autonomous vehicle 100 is currently travelling. For example, the autonomous vehicle 100 may receive news information related to weather information, road condition information, or surrounding region information around the first path by using the external device 1000 or the sensing device 100. Alternatively, the autonomous vehicle 100 may obtain news information saying that a famous singer's concert in a first event zone 1210 of a region close to the first path has been cancelled, news information saying that a sinkhole has been abruptly formed in a road of a second event zone 1220 on the first path, or news information saying that a protest has abruptly taken place in a third event zone 1230 from the server 600”, wherein change occurs based on the information of “events” obtained from an external device or server, thus indicating wireless communication).
	CRONIN is considered to be analogous to the claimed invention because it is in the same field of generating actions for autonomous vehicle based on traffic information. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatano to incorporate the teachings of CRONIN and obtain traffic information pertinent to the travel path wirelessly. Doing so would provide alternate and efficient routes based on the events associated with the travel path, thus saving time, increasing safety and increasing fuel efficiency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MARIET (US8676431B1) teaches providing at least one warning characteristic of the identified object based on at least one of: the object type, a detected proximity of the detected object to the vehicle, the location of the detected object relative to predetermined peripheral areas of the vehicle, the current geographic location of the vehicle, and the route, wherein safe lane change will be performed based on detected objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/ABDHESH K JHA/Primary Examiner, Art Unit 3668